Exhibit 10.24.1

AMENDMENT NO. 2 TO FUND PARTICIPATION AGREEMENT

This Amendment No. 2 dated as of the 10th day of December, 2008, is to the Fund
Participation Agreement entered into on May 2, 2005 (“Participation Agreement”),
made by and among Nationwide Financial Services, Inc. (including any
subsidiaries listed on Exhibit A), Nationwide Fund Advisors (formerly, Gartmore
Mutual Fund Capital Trust), which serves as adviser and Nationwide Fund
Distributors LLC (formerly, Gartmore Distribution Services, Inc.), which serves
as distributor to the Nationwide Variable Insurance Trust (formerly, Gartmore
Variable Insurance Trust) (the “Trust”) with respect to its series of shares of
beneficial interest (each, a “Fund”, and collectively, the “Funds”). In this
Agreement, Nationwide Fund Advisors and Nationwide Fund Distributors LLC are
collectively referred to as “Nationwide.”

WHEREAS, Nationwide Financial Services, Inc. (“NFS”) or a subsidiary or
affiliate thereof (collectively referred to as “NFS Affiliate/Subsidiary”)
provides administrative and/or recordkeeping services to variable contracts,
which may include, but are not limited to, variable annuity contracts, variable
life insurance policies and various retirements plans, which meet the definition
of retirement plans under Sections 401, 403 and 457 of the Internal Revenue Code
of 1986, as amended (the “Code”) (collectively, “Contracts”); and

WHEREAS, NFS Affiliate/Subsidiary may issue variable annuity contracts and
variable life insurance policies through separate accounts (“Variable Accounts”)
as listed on Exhibit A; and

WHEREAS, the Contracts allow for the allocation of net amounts received by NFS
to sub-accounts which correspond to each Fund for investment in shares of the
Funds; and

WHEREAS, selection of a particular sub-account is made by the contract owner or
by participants in various types of retirement plans and such contract owners
and/or participants may reallocate their investment options among the
sub-accounts in accordance with the terms of the Contracts; and

WHEREAS, NFS and Nationwide mutually desire the inclusion of the Funds as
investment options for the Contracts; and

WHEREAS, NFS and Nationwide previously have entered into Amendment No. 1 to the
Participation Agreement, dated as of May 1, 2006 (“Amendment No. 1”); and

WHEREAS, the primary purpose of this Amendment No. 2 is to amend and restate
Exhibit C of Amendment No. 1 to include additional Funds and share classes of
the Trust as well as to make certain other changes; and

NOW, THEREFORE, NFS and Nationwide mutually agree as follows:

 

1.

The following language is added as a new provision to the Agreement:

“DISCLOSURE”

Each party may disclose that it has entered into this arrangement. Further, each
party may disclose the annual fees payable to Nationwide under this Agreement as
set forth in the Service Fees section and Exhibit C of this Agreement.”

 

Page 1 of 7



--------------------------------------------------------------------------------

2.

The Notice section of the Agreement is updated with the following information
for NFS:

Nationwide Financial Services, Inc.

One Nationwide Plaza, 2-02-18

Columbus, Ohio 43215

Attention: AVP – NF Investment Offerings

 

3.

Exhibit A to the Participation Agreement is deleted and replaced with the
Exhibit A attached hereto.

 

4.

Exhibit C to the Participation Agreement (including to its Amendment No. 1) is
amended and restated as shown in Exhibit C to this Amendment No. 2 attached
hereto.

 

5.

All other terms and conditions of the Participation Agreement shall continue in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed as of the date written above.

NATIONWIDE FINANCIAL SERVICES, INC.

 

/s/ Karen R. Colvin

By:

 

Karen R. Colvin

Title:

 

AVP – NF Investment Offerings

NATIONWIDE FUND ADVISORS

/s/ Lee T. Cummings

By:

 

Lee T. Cummings

Title:

 

SVP

NATIONWIDE FUND DISTRIBUTORS LLC

/s/ Lee T. Cummings

By:

 

Lee T. Cummings

Title:

 

Principal

 

Page 2 of 7



--------------------------------------------------------------------------------

Exhibit A

Subsidiary Life Insurance Companies

Nationwide Life Insurance Company

Nationwide Life and Annuity Insurance Company

Nationwide Life Insurance Company of America

Nationwide Life and Annuity Company of America

 

Page 3 of 7



--------------------------------------------------------------------------------

EXHIBIT C

TO AMENDMENT NO. 2 OF FUND PARTICIPATION AGREEMENT

(amended as of December 10, 2008)

NVIT Funds

 

     Total
Basis
Points per
annum    12b-l
Fee    Admin
Service
Fee    Revenue
Sharing Single Manager Funds:            

NVIT Global Financial Services Fund Class I

   35    —      15    20

NVIT Global Financial Services Fund Class II

   50    25    15    10

NVIT Global Financial Services Fund Class III

   35    —      15    20

Gartmore NVIT Global Utilities Fund Class I

   35    —      15    20

Gartmore NVIT Global Utilities Fund Class II

   50    25    15    10

Gartmore NVIT Global Utilities Fund Class III

   35    —      15    20

NVIT Health Sciences Fund Class I

   35    —      15    20

NVIT Health Sciences Fund Class II

   50    25    15    10

NVIT Health Sciences Fund Class III

   35    —      15    20

NVIT Health Sciences Fund Class VI

   50    25    15    10

NVIT Technology & Communications Fund Class I

   35    —      15    20

NVIT Technology & Communications Fund Class II

   50    25    15    10

NVIT Technology & Communications Fund Class III

   35    —      15    20

NVIT Technology & Communications Fund Class VI

   50    25    15    10

NVIT Growth Fund Class I

   35    —      15    20

NVIT Growth Fund Class IV

   35    —      15    20

NVIT Mid Cap Growth Fund Class I

   35    —      15    20

NVIT Mid Cap Growth Fund Class II

   50    25    15    10

NVIT Mid Cap Growth Fund Class III

   35    —      15    20

NVIT Mid Cap Growth Fund Class IV

   18    —      15    3

NVIT U.S. Growth Leaders Fund Class I

   35    —      15    20

NVIT U.S. Growth Leaders Fund Class II

   50    25    15    10

NVIT U.S. Growth Leaders Fund Class III

   35    —      15    20

NVIT Nationwide Fund Class I

   35    —      15    20

NVIT Nationwide Fund Class II

   50    25    15    10

NVIT Nationwide Fund Class III

   35    —      15    20

NVIT Nationwide Fund Class IV

   35    —      15    20

NVIT Nationwide Leaders Fund Class I

   35    —      15    20

NVIT Nationwide Leaders Fund Class II

   50    25    15    10

NVIT Nationwide Leaders Fund Class III

   35    —      15    20

American Funds NVIT Asset Allocation Fund Class II

   50    25    25    —  

American Funds NVIT Asset Allocation Fund Class VII

   65    40    25    —  

American Funds NVIT Bond Fund Class II

   50    25    25    —  

American Funds NVIT Bond Fund Class VII

   65    40    25    —  

American Funds NVIT Global Growth Fund Class II

   50    25    25    —  

American Funds NVIT Global Growth Fund Class VII

   65    40    25    —  

American Funds NVIT Growth Fund Class II

   50    25    25    —  

American Funds NVIT Growth Fund Class VII

   65    40    25    —  

American Funds NVIT Growth-Income Fund Class II

   50    25    25    —  

American Funds NVIT Growth-Income Fund Class VII

   65    40    25    —  

NVIT Bond Index Fund Class II

   40    25    15    —  

NVIT Bond Index Fund Class VII

   55    40    15    —  

NVIT Bond Index Fund Class Y

   10    —      —      10

 

Page 4 of 7



--------------------------------------------------------------------------------

NVIT International Index Fund Class II

   40    25    15    —  

NVIT International Index Fund Class VI

   40    25    15    —  

NVIT International Index Fund Class VIII

   55    40    15    —  

NVIT International Index Fund Class Y

   10    —      —      10

NVIT Mid Cap Index Fund Class I

   25*    —      15    10*   

* For Products launched before 11-1-97,

35 Total Basis Points per annum and 15bps.

Revenue Sharing

NVIT Mid Cap Index Fund Class II

   40    25    15    —  

NVIT Mid Cap Index Fund Class III

   15    —      15    —  

NVIT Mid Cap Index Fund Class Y

   10    —      —      10

NVIT S&P 500 Index Fund Class I

   35    —      15    20

NVIT S&P 500 Index Fund Class II

   40    25    15    —  

NVIT S&P 500 Index Fund Class IV

   10    —      10    —  

NVIT S&P 500 Index Fund Class Y

   10    —      —      10

NVIT Small Cap Index Fund Class II

   40    25    15    —  

NVIT Small Cap Index Fund Class VII

   55    40    15    —  

NVIT Small Cap Index Fund Class Y

   10    —      —      10

Federated NVIT High Income Bond Fund Class I

   35    —      15    20

Federated NVIT High Income Bond Fund Class III

   35    —      15    20

Gartmore NVIT Developing Markets Fund Class I

   35    —      15    20

Gartmore NVIT Developing Markets Fund Class II

   50    25    15    10

Gartmore NVIT Emerging Markets Fund Class I

   35    —      15    20

Gartmore NVIT Emerging Markets Fund Class II

   50    25    15    10

Gartmore NVIT Emerging Markets Fund Class III

   35    —      15    20

Gartmore NVIT Emerging Markets Fund Class VI

   50    25    15    10

Gartmore NVIT International Equity Fund Class I

   35    —      15    20

Gartmore NVIT International Equity Fund Class II

   50    25    15    10

Gartmore NVIT International Equity Fund Class III

   35    —      15    20

Gartmore NVIT International Equity Fund Class VI

   50    25    15    10

Gartmore NVIT Worldwide Leaders Fund Class I

   35    —      15    20

Gartmore NVIT Worldwide Leaders Fund Class II

   50    25    15    10

Gartmore NVIT Worldwide Leaders Fund Class III

   35    —      15    20

J.P. Morgan NVIT Balanced Fund Class I

   35    —      15    20

J.P. Morgan NVIT Balanced Fund Class IV

   35    —      15    20

Van Kampen NVIT Comstock Value Fund Class I

   35    —      15    20

Van Kampen NVIT Comstock Value Fund Class II

   50    25    15    10

Van Kampen NVIT Comstock Value Fund Class IV

   35    —      15    20

Van Kampen NVIT Multi Sector Bond Fund Class I

   35    —      15    20

Van Kampen NVIT Real Estate Fund Class I

   25    —      15    10

Van Kampen NVIT Real Estate Fund Class II

   50    25    15    10

Neuberger Berman NVIT Socially Responsible Fund Class I

   20    —      5    15

Neuberger Berman NVIT Socially Responsible Fund Class II

   451    251    5    15

Neuberger Berman NVIT Socially Responsible Fund Class Y

   15    —      —      15

Neuberger Berman NVIT Multi Cap Opportunities Fund Class I

   25    —      15    10

Neuberger Berman NVIT Multi Cap Opportunities Fund Class II

   35    25    10    —  

Lehman Brothers NVIT Core Plus Bond Fund Class I

   25    —      15    10

Lehman Brothers NVIT Core Plus Bond Fund Class II

   50    25    15    10

Lehman Brothers NVIT Core Plus Bond Fund Class Y

   10    —      —      10

NVIT Enhanced Income Fund Class II

   50    25    15    10

NVIT Enhanced Income Fund Class VII

   65    40    10    15

NVIT Enhanced Income Fund Class Y

   10    —      —      10

NVIT Government Bond Fund Class I

   35    —      15    20

 

1

The Total Basis Points per Annum is 0.29% and the 12b-1 Fee is 0.09% through
August 1, 2009.

 

Page 5 of 7



--------------------------------------------------------------------------------

NVIT Government Bond Fund Class II

   50    25    15    10

NVIT Government Bond Fund Class III

   35    —      15    20

NVIT Government Bond Fund Class IV

   35    —      15    20

NVIT Money Market Fund Class I

   40    —      15    25

NVIT Money Market Fund Class IV

   30    —      15    15

NVIT Money Market Fund Class V

   35    —      10    25

NVIT Money Market Fund II

   55    25    15    15

Nationwide NVIT Money Market Fund Y

   25    —      —      25

NVIT Short Term Bond Fund Class I

   25    —      15    10

NVIT Short Term Bond Fund Class II

   50    25    15    10

NVIT Short Term Bond Fund Class Y

   10    —      —      10

NVIT Core Bond Fund Class I

   25    —      15    10

NVIT Core Bond Fund Class II

   50    25    15    10

NVIT Core Bond Fund Class Y

   10    —      —      10

Nationwide Multi-Manager Funds:

           

NVIT Multi-Manager International Value Fund Class I

   35    —      15    20

NVIT Multi-Manager International Value Fund Class II

   50    25    15    10

NVIT Multi-Manager International Value Fund Class III

   35    —      15    20

NVIT Multi-Manager International Value Fund Class IV

   35    —      15    20

NVIT Multi-Manager International Value Fund Class VI

   50    25    15    10

NVIT Multi-Manager International Value Fund Class Y

   10    —      —      10

NVIT Multi-Manager Small Cap Growth Fund Class I

   35    —      15    20

NVIT Multi-Manager Small Cap Growth Fund Class II

   50    25    15    10

NVIT Multi-Manager Small Cap Growth Fund Class III

   35    —      15    20

NVIT Multi-Manager Small Cap Growth Fund Class Y

   10    —      —      10

NVIT Multi-Manager Small Cap Value Fund Class I

   35    —      15    20

NVIT Multi-Manager Small Cap Value Fund Class II

   50    25    15    10

NVIT Multi-Manager Small Cap Value Fund Class III

   35    —      15    20

NVIT Multi-Manager Small Cap Value Fund Class IV

   35    —      15    20

NVIT Multi-Manager Small Cap Value Fund Class Y

   10    —      —      10

NVIT Multi-Manager Small Company Fund Class I

   35    —      15    20

NVIT Multi-Manager Small Company Fund Class II

   50    25    15    10

NVIT Multi-Manager Small Company Fund Class III

   35    —      15    20

NVIT Multi-Manager Small Company Fund Class IV

   35    —      15    20

NVIT Multi-Manager Small Company Fund Class Y

   10    —      —      10

NVIT Multi-Manager Large Cap Growth Fund Class I

   35    —      15    20

NVIT Multi-Manager Large Cap Growth Fund Class II

   60    25    15    20

NVIT Multi-Manager Large Cap Growth Fund Class Y

   20    —      —      20

NVIT Multi-Manager Large Cap Value Fund Class I

   35    —      15    20

NVIT Multi-Manager Large Cap Value Fund Class II

   60    25    15    20

NVIT Multi-Manager Large Cap Value Fund Class Y

   20    —      —      20

NVIT Multi-Manager Mid Cap Growth Fund Class I

   27    —      7    20

NVIT Multi-Manager Mid Cap Growth Fund Class II

   51    242    7    20

NVIT Multi-Manager Mid Cap Growth Fund Class Y

   20    —      —      20

NVIT Multi-Manager Mid Cap Value Fund Class I

   35    —      15    20

NVIT Multi-Manager Mid Cap Value Fund Class II

   46    25    1    20

NVIT Multi-Manager Mid Cap Value Fund Class Y

   20    —      —      20

NVIT Multi-Manager International Growth Fund Class I

   35    —      15    20

NVIT Multi-Manager International Growth Fund Class II

   60    25    15    20

NVIT Multi-Manager International Growth Fund Class III

   35    —      15    20

NVIT Multi-Manager International Growth Fund Class VI

   60    25    15    20

NVIT Multi-Manager International Growth Fund Class Y

   20    —      —      20 Cardinal Fund of Funds:            

 

2

0.25% through June 30, 2008.

 

Page 6 of 7



--------------------------------------------------------------------------------

NVIT Cardinal Aggressive Fund Class I

   18    —      5    13

NVIT Cardinal Aggressive Fund Class II

   27    9    5    13

NVIT Cardinal Balanced Fund Class I

   18    —      5    13

NVIT Cardinal Balanced Fund Class II

   27    9    5    13

NVIT Cardinal Capital Appreciation Fund Class I

   18    —      5    13

NVIT Cardinal Capital Appreciation Fund Class II

   27    9    5    13

NVIT Cardinal Conservative Fund Class I

   18    —      5    13

NVIT Cardinal Conservative Fund Class II

   27    9    5    13

NVIT Cardinal Moderate Fund Class I

   18    —      5    13

NVIT Cardinal Moderate Fund Class II

   27    9    5    13

NVIT Cardinal Moderately Aggressive Fund Class I

   18    —      5    13

NVIT Cardinal Moderately Aggressive Fund Class II

   27    9    5    13

NVIT Cardinal Moderately Conservative Fund Class I

   18    —      5    13

NVIT Cardinal Moderately Conservative Fund Class II

   27    9    5    13

ID Fund of Funds:

           

Nationwide NVIT Investor Destinations Aggressive Fund Class II

   40    25    15    —  

Nationwide NVIT Investor Destinations Aggressive Fund Class VI

   40    25    15    —  

Nationwide NVIT Investor Destinations Conservative Fund Class II

   40    25    15    —  

Nationwide NVIT Investor Destinations Conservative Fund Class VI

   40    25    15    —  

Nationwide NVIT Investor Destinations Moderate Fund Class II

   40    25    15    —  

Nationwide NVIT Investor Destinations Moderate Fund Class VI

   40    25    15    —  

Nationwide NVIT Investor Destinations Moderately Aggressive Fund Class II

   40    25    15    —  

Nationwide NVIT Investor Destinations Moderately Aggressive Fund Class VI

   40    25    15    —  

Nationwide NVIT Investor Destinations Moderately Conservative Fund Class II

   40    25    15    —  

Nationwide NVIT Investor Destinations Moderately Conservative Fund Class VI

   40    25    15    —  

Other Rates:

           

NVIT Health Sciences Class III – Choice Venue Product Only

   50    —      15    35

NVIT U.S. Growth Leaders Fund Class III – Choice Venue Product Only

   50    —      15    35

2003 New VA/VL Menus:

           

Van Kampen NVIT Multi-Sector Bond Fund Class I

   40    —      15    25

Federated NVIT High Income Bond Fund Class I

   40    —      15    25

Class IV Shares of specific NVIT funds (Provident Distribution Only):

           

NVIT S&P 500 Index Fund

   10    —      —      10

NVIT Mid Cap Growth Fund

   18    —      15    3

NVIT Money Market Fund

   30    —      15    15

457 and 401(k):

           

Equity Funds

   40    —      15    25

Fixed Income

   35    —      15    20

NVIT Money Market Fund

   40    —      15    25

Nationwide Trust Company Program – One-Time Set-Up Fee for funds added to the
program beginning in October, 2002

   $1,500         

 

Page 7 of 7